Citation Nr: 1133287	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  05-12 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral feet disorders, to include pes planus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from August 1989 to August 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran originally filed a claim seeking entitlement to service connection for posttraumatic stress disorder (PTSD).  The medical evidence, however, indicates treatment and diagnoses for PTSD as well as other psychiatric conditions, such as depression, and general anxiety disorder.

During the pendency of this appeal the Court held in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  In this case, as will be discussed more thoroughly below, the record reasonably raises other mental disabilities that may be related to the Veteran's military history.  Accordingly, the Veteran's PTSD claim has been appropriately recharacterized above.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.




FINDINGS OF FACT

1.  The Veteran's pes planus pre-existed his military service and was not permanently aggravated beyond the natural progression of the disorder by any incident of his military service.

2.  In addition to pes planus, the Veteran is also currently diagnosed with other feet disorders, to include bilateral arthritis of the feet and tinea pedis, but none of these conditions have been medically attributed to any incident of his military service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral pes planus pre-existed his military service and was not aggravated by any incident of his active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

2.  The Veteran's other disorders of the bilateral feet were not incurred in or aggravated by active service nor may they be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in July 2003 and December 2003.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   

Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The RO provided the Veteran appropriate VA examinations in 2004 and 2010. These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed conditions may be associated with the Veteran's military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and, therefore, the Board may proceed to consider the merits of the claim.  

Service Connection (Feet)

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for arthritis may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the earliest evidence of the Veteran's arthritis is years after service. 

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims he has multiple bilateral feet problems due to his military service.  While he acknowledges he entered his military service with congenital flatfeet, he believes the strenuous physical demands worsened his condition.  He further indicates he sought treatment throughout his military service for bilateral foot pain.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

Accordingly, the Veteran is competent to describe the details of boot camp and various claimed injuries affecting his feet.  The Veteran is not, however, competent to associate these in-service incidents to current diagnoses of his feet.  

The Veteran's service treatment records confirm the Veteran's pre-existing pes planus condition and subsequent complaints of foot pain.  Specifically, the Veteran's pes planus was noted on his June 1989 entrance examination.  Thereafter, the Veteran sought treatment for painful feet in March 1992 and October 1992, specifically requesting arch supports.  The Veteran also injured his right ankle in February 1990 and his left ankle in February 1993.  On separation, in June 1994, the Veteran again indicated his frequent foot trouble, and pes planus was again noted.

A veteran who served during wartime service after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption of soundness, however, attaches only where there has been an induction medical examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

In this case, the Veteran's June 1989 enlistment examination indicated he entered the military with pes planus, but with no other defects of the feet.  Accordingly, the Veteran's pes planus is deemed a pre-existing condition, but the presumption of soundness attaches with regard to any other foot condition.  See 38 U.S.C.A. §§ 1111, 1137.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Also, as noted in a decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit), Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004):  

. . . if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).

After service, the Veteran's VA outpatient treatment records show complaints and treatment for feet problems from 2004, a decade after service.  At that time, however, x-rays indicated mild degenerative joint disease of the feet, but with no other abnormality, to include normal ankles.  The Veteran was afforded a VA examination in January 2004 where the examiner found no foot abnormalities except for mild pes planus, which was opined to have pre-existed his military service and was not aggravated by service.

The Veteran was afforded an additional VA examination in August 2010 where, after x-rays were completed, the examiner diagnosed the Veteran with very early mild arthritis of the right and left foot, very mild pes planus and tinea pedis.  The examiner found the Veteran's pes planus to be congenital, preexisting and not permanently worsened by service beyond the natural progression of the condition.  The examiner found the Veteran's arthritis and tinea pedis, moreover, to be unrelated to service. The examiner provided a detailed rationale explaining the Veteran's feet complaints do not involve the toe area of the foot and, therefore, the findings are consistent with the mild pes planus.  Ankle x-rays are within normal limits.  After a review of the medical records, the examiner concluded that it is "not at least as likely as not" that any diagnosis of the feet is related to service. The Veteran did not suffer any aggravation or injury to the feet themselves in service, pes planus is a congenital condition and there is nothing in the record to indicate aggravation by his military service to his feet or ankles.

The Board finds the VA examiners' opinions persuasive.  They are based on a complete review of the claims folder and a thorough physical examination.  Also compelling, all medical professionals agree the Veteran's pes planus pre-existed his military service (and indeed the Veteran concedes this point).  Although the Veteran was treated for foot complaints during service, such treatment does not represent an aggravation of the condition during active duty.  Rather, all medical professionals have opined that the Veteran's pes planus was not aggravated during military service.  

Similarly, no medical professional has ever attributed any disability of the foot (other than pes planus) to the Veteran's military service and, indeed, there is medical evidence to the contrary.

The Board has considered the Veteran's statements.  In accordance with the recent decision of the United States Court of Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service is generally credible and ultimately competent, regardless of the lack of contemporaneous medical evidence.  However, the Veteran's claims fail based upon the preponderance of the medical evidence indicating an unlikely link between his complaints of continuous foot pain since service and his current disability.  Indeed, both the 2004 and 2010 VA examiners considered the Veteran's statements of in-service foot pain, continuity of symptomatology and his description of past bilateral foot/ankle injuries in rendering their opinions.  For reasons explained above, the Board finds these opinions persuasive. 

Accordingly, based on the preponderance of the evidence outlined above, the Board concludes service connection is not warranted for any of the Veteran's current bilateral foot disorders, to include pes planus, arthritis and tinea pedis.


ORDER

Entitlement to service connection for bilateral feet disorders, to include pes planus, is denied.


REMAND

With regard to the Veteran's PTSD claim, the Veteran claims he has PTSD as a result of his duties in the Gulf War. Specifically, the Veteran indicates that he witnessed enemy fire, saw charred bodies and overall feared for his life while stationed in Saudi Arabia, Iraq and Kuwait.  

During the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.   Accordingly, the provisions apply to this case.

The final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)). 

Initially, under the amended 38 C.F.R. § 3.304(f)(3), the stressor claimed must include "fear of hostile military or terrorist activity," which is defined as follows:

[T]hat a veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.

Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

In this case, as explained above, the Veteran claims he was under combat-type circumstances in the Gulf War. The Veteran's presence in a combat zone has been confirmed and, therefore, the Board concedes the Veteran's claimed stressor.

The claim is complicated because in addition to his military stressors, the Veteran also suffered childhood abuse.  The Veteran has inconsistently been diagnosed with various psychiatric disorders, to include PTSD, depression, anxiety disorder and psychoses.  The Veteran was afforded VA examinations in 2004 and 2010 where, in both instances, the Veteran was not found to have symptoms supporting a diagnosis of PTSD.

In contrast, the Veteran has been diagnosed with PTSD within VA outpatient treatment records and various private providers. 

After a careful review of the evidence, the Board concludes further development is necessary to adjudicate this claim.

The Veteran was most recently afforded a VA examination in September 2010 where the examiner diagnosed the Veteran with major depressive disorder with psychotic features and a personality disorder.  At that time, the examiner conceded the Veteran had sufficient stressors in the military and in his childhood to cause PTSD, but that he did not actually develop PTSD.  Rather, the examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD.

In a March 2011 addendum, the VA examiner further clarified that the Veteran's major depressive disorder with psychotic features is not related to his military service.  As rationale, the examiner explained that the Veteran did not receive treatment for depression during service and there are no apparent ties or linkages with his depression and military service.

In contrast, however, the Veteran's service treatment records reveal the Veteran did complain of depression and trouble sleeping on his June 1994 separation examination.  At that time, the Veteran's depression was characterized as "not clinical" and his trouble sleeping was associated with stress.  Although he was not diagnosed with a chronic disorder at that time, the Veteran claims he never had depressive symptoms prior to his military service.  

In short, the VA examiner's opinion was based, in part, on a finding that the Veteran never received treatment for depression during service.  This is not entirely true as evidenced by the Veteran's June 1994 separation examination.  

Similarly, the Veteran has been diagnosed with PTSD within VA outpatient treatment records and private physicians associated with his military service.  It is unclear, however, whether these providers were aware of the Veteran's childhood abuse.  While his "stern" childhood is occasionally mentioned, most narrative reports focus on the Veteran's recount of his military service.  

For these reasons, the Board concludes it is not immediately apparent whether any of the medical diagnoses and opinions of record are based on all the accurate and pertinent facts.  Medical opinions based on inaccurate factual premises are not probative.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Accordingly, a new VA examination is indicated.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case).

As explained in the introduction, additionally, the Court recently held in Clemons, 23 Vet. App. 1 that when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  Accordingly, the RO/AMC should also consider whether any psychiatric disability, and not just PTSD, warrants service-connection.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In short, in light of the evidence, and the recent changes in law, the Board concludes a VA examination is necessary to confirm the Veteran's diagnoses and opine as to the likely etiology of the diagnoses, especially in light of his in-service complaints of depression and trouble sleeping. 

The RO should also take this opportunity to obtain VA outpatient treatment records from February 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records for any psychiatric treatment from the VAMC in Chicago, Illinois from February 2011 to the present.  All efforts to obtain VA records should be fully documented, and the VA facilities must provide a negative response if records are not available.

2.  After the above records are obtained, to the extent available, schedule the Veteran for a VA psychiatric examination with a psychiatrist to ascertain whether the Veteran has PTSD, or any other psychiatric disability, related to his military service.  The Veteran's claims folder, to include a copy of this remand, should be provided to the examiner for review of pertinent documents therein in connection with the examination.  The examination report should reflect that such a review was conducted.   After review of the pertinent material, the examiner must specifically discuss whether the appellant meets the diagnostic criteria in DSM-IV for diagnosis of PTSD, and, if so, is there a link between the current symptoms and his military service.  Specifically, the examiner is asked to render an opinion as to the following:

* Whether it is at least as likely as not the Veteran's current psychiatric diagnosis or diagnoses are related to the Veteran's service in the Gulf War, his in-service complaints of depression and trouble sleeping or any other incident of his military service versus his pre-service childhood abuse or any other non-service related factor.

It would be helpful if the physician would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The physician should provide a complete rationale for any opinion provided resolving all conflicting evidence.

3.  After completion of the above and any additional development deemed necessary, the RO should review this matter. The RO must consider all applicable laws and regulations, to include whether entitlement to service connection for any psychiatric diagnosis reasonably raised in the record is warranted and to include consideration of the new law "Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3))."  If the benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The purposes of this remand are to complete the record, and to ensure due process. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim is both critical and appreciated.  

The claim must be afforded expeditious treatment.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


